DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4-9, and 19-22, drawn to a method of constructing debranched constructs comprising copies of a nucleic acid molecule (claims 1 and 2), a method of producing debranched constructs comprising copies of a circular nucleic acid molecule (claims 4-9), and a method of constructing debranched copies of a circular nucleic acid molecule comprising at least one site that can be recognized by a sequence-specific nicking endonuclease (claims 19-22). 
Group II, claim 3, drawn to a method of constructing copies of a nucleic acid molecule. 
Group III, claim 10, drawn to a method of constructing debranched copies of a circular DNA single strand comprising at least one site that can be recognized by a sequence-specific nicking endonuclease in the event that said site becomes double-stranded. 
Group IV, claim 11-13, drawn to a method of constructing copies of one strand of a double-stranded nucleic acid molecule. 
Group V, claim 14-18, drawn to a method of constructing copies of a nucleic acid molecule. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (iii) of claim 1 in Group I is not required for Group II while step (ii) of claim 3 in Group II is not required for Group I. 
Groups I and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, said nicks being generated in one or more strands in said branched constructs but not in the complementary strands of said one or more strands in claim 10 of Group III  is not required for Group I. 
Groups I and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (iv) of claim 1 in Group I is not required for Group IV while step (i) of claim 11 in Group IV is not required for Group I. 
Groups I and V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (iii) of claim 1 in Group I is not required for Group II while step (iii) of claim 14  in Group V is not required for Group I. 
Groups II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (ii) of claim 3 in Group II is not required for Group III while said nicks being generated in one or more strands in said branched constructs but not in the complementary strands of said one or more strands in claim 10 of Group III  is not required for Group II. 
Groups II and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (ii) of claim 3 in Group II is not required for Group IV while step (i) of claim 11 in Group IV is not required for Group II. 
Groups II and V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (ii) of claim 3 in Group II is not required for Group V while step (iii) of claim 14  in Group V is not required for Group I. 
Groups III and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, said nicks being generated in one or more strands in said branched constructs but not in the complementary strands of said one or more strands in claim 10 of Group III  is not required for Group IV while step (i) of claim 11 in Group IV is not required for Group III. 
Groups III and V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, said nicks being generated in one or more strands in said branched constructs but not in the complementary strands of said one or more strands in claim 10 of Group III  is not required for Group V while step (iii) of claim 14  in Group V is not required for Group III. 
Groups IV and V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (i) of claim 11 in Group IV is not required for Group V while step (iii) of claim 14  in Group V is not required for Group IV. 
Group I contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1)	the circular nucleic acid molecule is constructed by the method of claim 6 (claim 6)
(2)	the circular nucleic acid molecule is constructed by the method of claim 7 (claim 7)
(3)	the circular nucleic acid molecule is constructed by the method of claim 8 (claim 8)
(4)	the circular nucleic acid molecule is constructed by the method of claim 9 (claim 9)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, 4, 5, and 19-22.
Species (1) to (4) lack unity of invention because these species do not share the same or corresponding technical feature. For example, the method of claim 6 in species (1) is not required for species (2) to (4), the method of claim 7 in species (2) is not required for species (1), (3), and (4), the method of claim 8 in species (3) is not required for species (1), (3), and (4), and the method of claim 9 in species (4) is not required for species (1) to (3). 
5.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 31, 2021